Exhibit 10.11

 

SECOND AMENDMENT TO GROUND LEASE

 

This SECOND AMENDMENT TO GROUND LEASE (this “Second Amendment”) is entered into
as of the 7th day of January, 1997 by and between TEXAS GAMBLING HALL & HOTEL,
INC., a Nevada corporation (“Landlord”), and TEXAS STATION, INC., a Nevada
corporation (“Tenant”).

 

Recitals

 

A.                                   Landlord and Station Casinos, Inc. entered
into that certain Ground Lease dated June 1, 1995, as amended by that certain
First Amendment to Ground Lease dated June 30, 1995 by and between Landlord and
Station Casinos, Inc., and assigned by Station Casinos, Inc. to Tenant by that
certain Assignment, Assumption and Consent Agreement (Ground Lease) dated as of
July 6, 1995 (the “Original Lease” and, as amended by this Second Amendment, the
“Lease”).

 

B.                                     Landlord and Tenant desire to amend the
Original Lease as provided herein.

 

Agreement

 

NOW, THEREFORE, in exchange for the mutual promises and covenants contained
herein, the sufficiency of which is hereby acknowledged by each of the
undersigned, the undersigned parties agree as follows;

 

1.                                       The Original Lease is hereby amended by
insertion of the following as Article XIII(Z):

 

Z.                                     Landlord Accomodations.

 

1.                                         Defined.                            
Landlord and Tenant acknowledge that Tenant’s improvements and operations on the
Land have been and will continue to be subject to various regulatory
requirements applicable to the gaming industry, and that as a result of such
requirements, Tenant or certain gaming regulatory agencies may request that
Landlord take, or refrain from taking, certain actions in order to accomodate
Tenant’s development and operation of gaming facilities (collectively, “Landlord
Accommodations”). The result of such Landlord Accommodations may even limit or
dictate to whom Landlord can or cannot transfer the Property, enter into loans
therewith or other activities which restrict the normal operation of
income-producing property, thereby potentially impacting the value. The
compliance with any such request of Landlord Accommodation shall be in the sole
discretion of the Landlord. Any granting or performance by Landlord of any
Landlord Accommodation shall be conditioned upon Tenant’s agreement to
Subsections (2) and (3) of this Section XIII(Z).

 

1

--------------------------------------------------------------------------------


 

2.                                         Reimbursement of Expenses.  Tenant
shall promptly reimburse Landlord, upon written demand and presentation to
Tenant of appropriate documentation, for any and all actual costs, direct and
indirect, which Landlord incurs in the granting or performance of Landlord
Accommodations. Such reimbursable costs shall include, but not be limited to,
reasonable attorneys’ fees and a reasonable allocation of Landlord’s internal
management expenses.

 

3.                                         Landlord’s Sale of Land.  In the
event Landlord or The Frank J. Fertitta and Victoria K. Fertitta Family Trust
(“Designated Beneficiary”) contract to sell, transfer or convey the Land, Tenant
shall reimburse Landlord for any Impairment of Value (as defined herein) of the
Land which is caused directly or indirectly by Landlord Accommodations.

 

(a)                                  Determination of Impairment of Value.
“Impairment of Value” shall mean the difference, if any between the contracted
purchase price and the purchase price ultimately paid at closing; provided,
however, in no event shall the contracted purchase price, for purposes of this
calculation, exceed the fair market value of the Land as determined by
Section I(1)(2) of the Lease. In the event that a sale or transfer was
terminated and that termination was “caused directly or indirectly by Landlord
Accommodations,” the Impairment of Value shall equal the contracted purchase
price.

 

(b)                                  Burden of Proof.  The Impairment of Value
shall be deemed to be “caused directly or indirectly by the Landlord
Accommodations” if, and only if, Landlord can prove that Impairment of Value was
attributable to one of the following:

 

(i)                                    restrictions imposed as a result of
Landlord Accommodations;

 

(ii)                                Landlord or Designated Beneficiary’s
inability to consummate a sale or conveyance of the Land in a timely manner
caused by the Landlord’s Accommodations; or

 

(iii)                            costs and expenses attributable to compliance
with and seeking approvals related to Landlord Accommodations.

 

(c)                                   Right of First Refusal. In the event the
Impairment of Value is more than five percent (5.0%) of the contracted purchase
price, Landlord’s sale shall be subject to a right of first refusal by Tenant to
purchase the Property at the contracted purchase price, which right of first
refusal will be deemed to be waived unless exercised in writing within thirty
(30) days of Landlord’s notice to Tenant asserting an Impairment of Value and
requesting payment therefore.

 

2

--------------------------------------------------------------------------------


 

3.                                         Automatic Termination of This
Section XIII(Z).                                 This Lease shall be
automatically amended, with no further execution of documents or other actions
required, to delete this Section XIII(Z) in its entirety immediately upon the
first to occur of any of the following:

 

(i)                                  Tenant consummates an acquisition of the
Landlord’s Interest;

 

(ii)                              The Designated Beneficiary no longer has any
direct or indirect interest in the Land; or

 

(iii)                          The date on which the Landlord Accommodations are
no longer in effect.

 

2.                                       The terms and provisions of this Second
Amendment shall be applicable only to the undersigned Landlord and Tenant and
may not be assigned, transferred or conveyed to any other party whatsoever.

 

3.                                       Except as amended herein, the Lease
remains in full force and effect, and Landlord and Tenant ratify the Lease as
amended herein.

 

4.                                       All capitalized terms used in this
Second Amendment and not defined herein shall have the meaning ascribed thereto
in the Original Lease.

 

5.                                       This Second Amendment shall be governed
by and construed in accordance with the laws of the State of Nevada.

 

6.                                       This Second Amendment may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same instrument.

 

WITNESS THE EXECUTION HEREOF by each of the undersigned, to be effective as of
the date first set forth above.

 

LANDLORD

TENANT

 

 

Texas Gambling Hall & Hotel, Inc.,

Texas Station, Inc., a Nevada

a Nevada corporation

corporation

 

 

By:

 /s/ W. J. Bullard

 

By:

 /s/ Scott M Nielson

 

Name:

 William J. Bullard

 

Name:

Scott M Nielson

 

Title:

Secretary

 

Title:

Secretary

 

 

3

--------------------------------------------------------------------------------